Citation Nr: 0531060	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  03-23 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia.



REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission



ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from August 1975 to March 
1977.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2003 by the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO).   

The Board remanded the claim for service connection for a 
psychiatric disorder in June 2004 for additional development 
and adjudicative action.  The requested actions have since 
been completed, and case has been returned to the Board for 
further appellate review. 


FINDINGS OF FACT

1.  Development of the record is sufficiently complete to 
permit a fair and just resolution of the appeal, and there 
has been no prejudicial failure of notice or assistance to 
the appellant. 

2.  The evidence of record establishes that a psychiatric 
disorder clearly and unmistakably existed prior to service.

3.  The pre-existing psychiatric disorder clearly and 
unmistakably was not aggravated during service.


CONCLUSIONS OF LAW

1.  The presumption of soundness at entrance is rebutted.  
38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1131, 1137, 1153 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 
(2005).

2.  A pre-existing psychiatric disorder was not aggravated 
during service.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1131, 
1137, 1153 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.306, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The new law redefines the 
obligations of the VA with respect to the duty to assist 
claimants in the development of their claims.  First, the VA 
has a duty to notify the claimant and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103.  Second, the VA has a duty to assist the claimant in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A.  The VA has promulgated revised regulations 
to implement these changes in the law.  See 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  

In Mayfield v. Nicholson, 19 Vet. App. 103 (2005), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that supports to the claim.  See also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  This "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

The Board finds that the VA's duties under the law and 
implementing regulations have been fulfilled.  The veteran 
was provided adequate notice as to the evidence needed to 
substantiate his claim for service connection.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and letters sent to the veteran informed 
him of the information and evidence needed to substantiate 
the claim and complied with the VA's notification 
requirements.  The SOC and SSOCs included summaries of the 
evidence which had been obtained and considered.  The SOC and 
SSOCs also included the requirements which must be met to 
establish service connection.  The basic elements for 
establishing service connection have remained unchanged 
despite the change in the law with respect to duty to assist 
and notification requirements.  The communications, such as 
letters from the RO dated in December 2002, June 2004, 
December 2004 and February 2005, provided the veteran with a 
specific explanation of the type of evidence necessary to 
substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letters 
adequately notified him to submit any evidence in his 
possession.  The Board also notes that the December 2002 
letter was properly provided prior to adjudication of the 
claim. The VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The veteran has declined a hearing before the 
Board.  The claims file contains his service medical records.  
His VA treatment records have been obtained.  There are 
private medical records that the veteran has submitted.  The 
Board also notes that the veteran has been afforded an 
examination.  The examiner offered a medical opinion 
regarding the service connection claim.  The Board has noted 
that the claims file reflects that the veteran receives 
disability benefits from the Social Security Administration 
and that the records from that agency have not been obtained.  
However, the veteran did not begin receiving benefits from 
that organization until many years after service, and there 
is no indication that such records would contain anything of 
relevance to the service connection claim.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claim, and no further assistance to the veteran 
with the development of evidence is required.  

In the circumstances of this case, another remand to have the 
RO take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.

II.  Factual Background

The evidence which has been developed includes medical 
records from before the veteran's period of service.  A 
private medical record dated in August 1972 reflects that the 
veteran reported that he was nervous.  He stated that his 
skin crawls and his body shakes.  It was also noted that he 
was withdrawn.  Valium was prescribed.  Other pre-service 
medical records reflect prescriptions for Valium in June 1972 
and October 1972.  The October 1972 record indicates that the 
veteran was nervous and had no insight.  A letter dated in 
July 2003 from a private physician reflects that he recounted 
that he treated the veteran for a nervous disorder in 1972 
for which he prescribed Valium.  

The veteran's service medical records include the report of a 
medical history given by the veteran in January 1975 in 
connection with his release from the Army National Guard 
(prior to active duty) which reflects that he checked a box 
indicating a history of nervous trouble.  On the reverse side 
of the form it was also noted that he had been a patient in a 
hospital for a nervous condition.  The report of a medical 
examination conducted at that time shows that psychiatric 
evaluation was normal.  

The veteran entered active service in August 1975.  A service 
medical record dated in September 1975 shows that he 
requested a refill of Valium.  It was noted that he had been 
taking that medication daily since 1972.  It was also noted 
that he needed the medication to deal with situational 
stress.  A record dated in November 1975 reflects that the 
veteran gave a history of having had a nervous breakdown 
after one year of college.  He desired a Valium refill.  The 
examiner noted that there was no evidence of a medical basis 
for this and that the veteran was calm and oriented.  A 
different medication, Atarax, was prescribed.  In December 
1975, the veteran was seen again and it was noted that he was 
calm and relaxed.  There was no indication for Valium.  His 
Atarax was refilled.  The medication was again refilled in 
January 1976.  

The report of medical history given by the veteran in March 
1977 for the purpose of his separation from active service 
shows that he again reported a history of nervous trouble.  
The report of a medical examination conducted at that time 
shows that clinical evaluation of psychiatric features was 
normal.  

A private post service medical treatment record dated in 
March 1978 reflects that the veteran reported that he felt 
like he was going to hyperventilate.  The diagnosis was 
anxiety reaction.  

The report of a psychiatric examination conducted by the VA 
in April 1984 reflects that the diagnostic impression was no 
psychiatric disorder found.  

There are also numerous more recent VA and private medical 
treatment records reflecting treatment for psychiatric 
problems.  The report of a medical disorders examination 
conducted by the VA in October 1993 reflects that the 
examiner concluded that the veteran had an approximately 21 
year history of symptoms suggesting schizophrenia, paranoid 
chronic.  

The report of a psychiatric examination conducted by the VA 
in April 2005 reflects that the examiner noted that the 
veteran had a long history of mental illness with 
polysubstance abuse and non compliance of treatment dating 
back to 1972.  The diagnoses over the years had ranged from 
major depressive disorder, schizoaffective disorder, 
adjustment disorder, alcohol abuse, anxiety disorder, and 
schizophrenia.  The VA examiner noted that the claims file 
reflected that the veteran's psychiatric symptoms started 
around 1972 which had been a stressful year for the veteran.  
He was treated for anxiety at that time and prescribed 
Valium.  The veteran enlisted in the National Guard, but was 
discharged due to failure to participate in required unit 
training.  He then enlisted in the Army and had service from 
August 1975 to March 1977.  The VA examiner noted that on the 
initial report of medical history given in January 1975 the 
veteran gave a history of nervous trouble and being 
hospitalized for a nervous condition.  His service medical 
treatment records reflect that he was seen several times and 
was initially prescribed Valium and later Atarax.  In 
November 1975 and December 1975 when seen he was described as 
being calm.  The VA examiner also reviewed the veteran's 
medical history from after service.  

Following mental status examination, the diagnoses were 
dysthymic disorder; alcohol abuse, in remission; cannabis 
abuse, in remission; and personality disorder, not otherwise 
specified.  The VA examiner also offered the following 
medical opinion:

The claim file has been reviewed.  According to the 
file, the veteran's mental illness began around 
1972.  Currently the veteran meets DSM-IV criteria 
for Dysthymic Disorder and Personality disorder, 
not otherwise specified.  The veteran has been 
chronically depressed for several years.  He also 
exhibited features of more than one specific 
personality disorder.  However, these features 
together have caused clinically significant 
distress and impairment in social and industrial 
functioning.  These are chronic conditions and 
there does not appear to have been any remissions 
since 1972.  Based on this information, the 
veteran's psychiatric symptoms pre-date his entry 
into the military.  There is no evidence to suggest 
that his experiences in the military permanently 
worsened his psychiatric symptoms.  




III.  Criteria & Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  See 38 U.S.C.A. § 1111 
(West 2002); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  
The presumption of sound condition provides:

[E]very veteran shall be taken to have 
been in sound condition when examined, 
accepted, and enrolled for service, 
except as to defects, infirmities, or 
disorders noted at the time of 
examination, acceptance, and enrollment, 
or where clear and unmistakable evidence 
demonstrates that the injury or disease 
existed before acceptance and enrollment 
and was not aggravated by such service.

38 U.S.C.A. § 1111; see also 38 C.F.R. § 3.304(b).

This presumption attaches only where there has been an 
induction examination in which the later complained-of 
disability was not detected.  See Bagby, 1 Vet. App. at 227.

A history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. § 3.304(b)(1).  

There has been a change in the interpretation of the law with 
respect to the adjudication of claims involving pre-existing 
conditions and the application of the presumption of 
soundness.  Essentially, under 38 U.S.C.A. § 1111, as 
recently interpreted under Cotant v. Principi, 17 Vet. App. 
116 (2003), and VAOPGCPREC 3-2003 (July 16, 2003), mandates 
that, to rebut the presumption of sound condition, VA must 
show by clear and unmistakable evidence both that the disease 
or injury existed prior to service and that the disease or 
injury was not aggravated by service.

The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by clear and 
unmistakable evidence showing that the disorder existed prior 
to service, and if the government meets this requirement, by 
showing that the condition was not aggravated in service.  
Vanerson v. West, 12 Vet. App. 254, 258 (1999); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  The Court has defined 
the word "unmistakable" as an item which "cannot be 
misinterpreted and misunderstood, i.e., it is undebatable."  
Vanerson, 12 Vet. App. at 258 (quoting WEBSTER'S NEW WORLD 
DICTIONARY 1461 (3rd Coll. Ed. 1988)).  See also Crippen v. 
Brown, 9 Vet. App. 412 (196).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

The Board has noted that the veteran's claim for service 
connection for a psychiatric disorder was previously denied 
in a decision of April 1984 on the basis that no psychiatric 
disorder was found on VA examination.  However, he has since 
presented new and material evidence in the form of treatment 
records showing the current presence of a psychiatric 
disorder.  Accordingly, the RO properly reopened the claim.  




A.  Pre-existence

The Board has carefully reviewed the evidence of record, 
including the veteran's arguments, and finds that a 
psychiatric disorder clearly and unmistakably existed prior 
to entrance into service.  

The service medical records include a pre-enlistment 
examination which reflects that he was found to be normal on 
psychiatric evaluation.  Therefore, there is no examination 
disclosing defects when the veteran entered active duty, and 
the veteran is entitled to a presumption of soundness.

The Board must next determine whether, under 38 U.S.C.A § 
1111 and 38 C.F.R. § 3.304(b), there is clear and 
unmistakable evidence that a disease or injury existed prior 
to service.  The Board finds that a psychiatric disorder 
clearly and unmistakably pre-existed service.  The record 
includes pre-service medical records reflecting treatment for 
a psychiatric disorder, in-service medical records showing a 
history of psychiatric problems which began prior to service, 
and the report of a psychiatric examination conducted by the 
VA in April 2005 which includes a medical opinion which 
reflects that the veteran's psychiatric symptoms pre-dated 
his period of service.  The Board notes that no one has 
refuted this finding.  The Board finds that such evidence 
establishes by clear and unmistakable evidence that the 
psychiatric disorder existed prior to service.  The VA 
medical professional who reviewed the claims file was in the 
best position to make a determination that a disease existed 
prior to service and is competent to make such a 
determination.  Additionally, the determination is in 
agreement with the veteran's pre-service medical records, and 
the history which he himself gave during service.  Finally, 
the Board notes that the veteran conceded in his written 
statements that a psychiatric disorder existed prior to 
service.  His primary contention is simply that such a 
disorder was aggravated by service.  For these reasons, the 
Board is left with the distinct opinion that the psychiatric 
disorder clearly and unmistakably existed prior to service 
for the reasons stated above, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55.  


B.  Aggravation

The next question is whether the pre-existing psychiatric 
disorder was aggravated during service.  See VAOPGCPREC 3-
2003 (July 16, 2003) (to rebut the presumption of sound 
condition, VA must show by clear and unmistakable evidence 
both that the disease or injury existed prior to service and 
that the disease or injury was not aggravated by service).  

The veteran asserts that his psychiatric disorder was 
aggravated in service, as he was exposed to fumes from spray 
painting which caused such aggravation.  

The Board has carefully reviewed the evidence of record and 
finds that the pre-existing psychiatric disorder clearly and 
unmistakably was not aggravated during service.  The service 
medical records show that the veteran was treated during 
service with psychiatric medications, as he had been prior to 
service.  The symptoms of feeling nervous which he reported 
during service were essentially the same symptoms which he 
had reported prior to service.  The VA psychiatrist who 
examined the veteran and reviewed the file in April 2005 
concluded that the pre-existing psychiatric disorder had not 
been permanently worsened by his experiences in the military.  
A medical professional is in the best position to make a 
determination that a disease was not aggravated in service.  
This examiner clearly reviewed the service medical records, 
as he reported the findings in detail in his examination 
report.  The examiner concluded that there was "no 
evidence" that the veteran's psychiatric disorder was made 
worse during the veteran's service.  This is competent 
evidence to support the Board's determination that the 
psychiatric disorder clearly and unmistakably was not 
aggravated during service.

While the veteran has reported that spray paint fumes in 
service aggravated his psychiatric symptoms, he is not 
competent to make such a conclusion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

For the reasons stated above, the Board finds that the 
presumption of soundness at entrance is rebutted, and the 
evidence of record clearly and unmistakably shows that the 
veteran had a psychiatric disorder prior to entering service 
and that a psychiatric disorder was not aggravated by 
service.  Because the Board has determined that the disorder 
existed prior to service and was not aggravated by service, 
there is no basis to consider service connection based upon 
incurrence in service.  Accordingly, service connection for a 
psychiatric disorder, to include schizophrenia, is denied, 
and there is no doubt to be resolved.  See Gilbert, 1 Vet. 
App. at 55.


ORDER

Service connection for an acquired psychiatric disorder, to 
include schizophrenia, is denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


